[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 88 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 89 
The most material question is, whether enough appeared upon these papers to show that STANHOPE POSEY, the judge who authenticated, by his certificate, the attestation of the clerk of Adams county to the copy of the record, was authorized to perform that act, the act of congress requiring it to be done by "the judge, chief justice or presiding magistrate, as the case may be." (1 Story's Laws, 93.) The judgment was rendered before the Circuit Court held in and for the county of Adams, in Mississippi. In the certificate, the magistrate describes himself as "Presiding Judge of the Circuit Court of the first district of said State *Page 90 
of Mississippi, and which district includes the county of Adams." By looking into the constitution of Mississippi, we find that the legislature is authorized to divide the state into several judicial districts or circuits, and that there is to be a judge of each of these districts, authorized to preside at circuit courts in the several counties therein. The certificate imports that the officer who signs it is the presiding judge of that judicial district, the first, which embraces Adams county. This is, in effect, saying that he is the judge of the Circuit Court of Adams county, and thus (the judgment being rendered in that court) he affirms himself to be the presiding judge of the court which rendered the judgment to which his clerk's attestation refers. It is the same thing as though the Adams. Circuit Court had its proper separate judge, and a certificate should be produced purporting to be made by such judge. The precise point of the exception is, that the plaintiff was bound to prove, otherwise than by the certificate, that Adams county was in the first district at the time it was given. We think that, primafacie, we are to regard the magistrate as holding the official situation which, by his certificate, he professes to occupy; and his certificate imports, as has been mentioned, that he is the presiding judge of the court before which the judgment was rendered. If it were strictly a foreign judgment which was in question, the law would be different. In such cases, the existence of the court and the official character of the officers must be proved before effect can be given to the judgment. But courts, in this class of cases, recognize without proof the courts and judges of the same common government. (Kinnersley v.Orpe, 1 Doug., 56; Clement v. Durgins, 5 Greenl., 9;Cow.  Hill's Notes, 628, 1165, 1247, and cases cited.) On the trial of an issue, for instance, in any of the courts of this state, proof would not be required to verify the official character in which a county judge, a judge of the Supreme Court, or of this court, had assumed to act in a proceeding given in evidence on such *Page 91 
trial; and we are enjoined by the federal constitution and the act of congress to give the same full faith and credit to the judicial proceedings of any other state. We must assume, then, that STANHOPE POSEY was, at the time his certificate was signed, the magistrate referred to by the act of congress, to whom were entrusted the power and duty of authenticating the form of the clerk's certificate attached to this record.
The further question then arises, whether the paper which is thus proved to be the record of a proceeding in the Circuit Court of Adams county shows a legal judgment of that court between these parties. The difficulty is, that the court at which it was rendered appears, as it is argued, to have been holden before a person who could not legally have been a judge of that court; for, by the placita, the Circuit Court of Adams county appears to have been held, when this judgment was rendered, before the presiding judge of the third judicial district of the state. We have been obliged, in order to establish the authenticity of the record, to assume that Adams county was in the first district in 1857, when the record was certified. But the record, being the act of a court of general jurisdiction, and setting forth the rendition of a judgment in form, is at least prima facie
evidence of a legal judgment, and it is for the defendant to show that it was coram non judice.
Now, the constitution of Mississippi authorizes the legislature to arrange the several counties of the state into judicial districts and to change such arrangement at its discretion, and it may be that the county referred to was in the third district in 1842, and in the first in 1857. That supposition would render the judgment legal and the evidence of it authentic, and the papers afford the highest kind of testimony, short of an act of the legislature, in support of that supposition. If we affirm that the county was not in the third district in 1842, we contradict a record of a judicial proceeding, to which the same faith and credit are due that are *Page 92 
attributable to a domestic record. If we deny that it was not embraced in the first district in 1857, we refuse effect to a certificate made in precise conformity with an act of congress, passed upon a subject expressly committed to that body by the constitution. When, therefore, we see that the record and certificate are not necessarily contradictory, and that no evidence has been offered to impeach the actual truthfulness of either, we are to assume a state of the statute law of Mississippi which will render them both valid, ut res magisvalcat quam pereat.
It is objected that the record is a partial and incomplete transcript of the proceedings, and for that reason should have been rejected. I understand the statement, that the defendant's first plea had been lost or mislaid, to be a part of the record, and not simply a matter certified by the clerk. The plea is said in the record to have been withdrawn by the defendant before judgment was obtained, and it was not therefore further material than as a formal step in the history of the case. It was in the power of the court to permit the judgment to be enrolled without it, and to substitute a statement that it had been lost.
There is no ground for alleging that the record does not show jurisdiction of the defendant's person. It states that the alias summons was returned executed, that is, served and also that the defendant appeared by attorney. This would be sufficient in the record of a court of limited jurisdiction. In a court of general jurisdiction, such as this was, it is unnecessary to prove that the defendant was served with process, or appeared in court, though the defendant is at liberty to controvert those facts.
The identity of name was sufficient, prima facie, to show that the defendant in this action was the same person against whom the recovery was had in Mississippi. There was no attempt to show that there were two persons of the name of Joseph Rocheleau. (Jackson v. Goes, 13 John., 518, per SPENCER, J.; id. v. King, 5 Cow., 237; id. v. Cady, 9 id., 140.) *Page 93 
The other grounds of objection may be answered very shortly. It was not competent for the defendant to show that the judgment was wrong, or for too large an amount. The amount of damages, as well as the right to recover, was res judicata in the Mississippi court. Nor was it necessary to show that, by the laws of Mississippi, a judgment was evidence of indebtedness. In the absence of proof to the contrary, we assume that the laws of a sister state are the same as our own. If it be true, as argued, that there is a statute in that state denying to a judgment any effect, as proof of a debt, after a certain lapse of time, the defendant should have proved it at the trial. The inquiry whether the plaintiff was to receive the avails of the recovery, if one should be had, was clearly irrelevant. The judgment must be affirmed.